45 F.3d 433NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Freeman STEWART, Appellant,v.Paul BOSSON, Prosecuting Attorney;  Larry Selig, GarlandCounty Sheriff;  Todd Sanders, Garland CountyDeputy;  S. Terry, Garland CountyDeputy, Appellees.
No. 94-2458.
United States Court of Appeals,Eighth Circuit.
Submitted:  Dec. 15, 1994.Filed:  Dec. 30, 1994.

Before WOLLMAN, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Freeman Stewart appeals the district court's1 decision to abstain in this 42 U.S.C. Sec. 1983 damages action pending resolution of his state criminal appeal.  Having carefully reviewed the record, we find no error of fact or law.  The decision to abstain is affirmed.  See 8th Cir.  R. 47B.



1
 The Honorable Jimm Larry Hendren, United States District Judge for the Western District of Arkansas